


109 HR 5713 IH: To pursue a policy of weighted voting with respect to the

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5713
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Hyde introduced
			 the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To pursue a policy of weighted voting with respect to the
		  budgets of the United Nations.
	
	
		1.Short titleThis Act may be cited as the United
			 Nations Budget Reform Act of 2006.
		2.Policy with
			 respect to weighted votingIt
			 shall be the policy of the United States to use its voice, vote, and influence
			 at the United Nations to actively pursue the adoption by the General Assembly
			 of formal procedures for the use of weighted voting in the General Assembly
			 with respect to the adoption of regularly assessed budgets for biennial
			 periods. In accordance with such procedures, the proportionate value of a
			 Member State’s vote shall be equal to such Member State’s assessed contribution
			 to the budget under consideration.
		3.Consensus
			 voting
			(a)In
			 generalUntil the adoption of
			 procedures for the use of weighted voting in accordance with section (2), it
			 shall be the policy of the United States to use its voice, vote, and influence
			 at the United Nations to actively pursue the adoption by the United Nations of
			 formal procedures that prohibit the passage of a regularly assessed budget for
			 a biennial period without first obtaining the unanimous consent of all Member
			 States concerning such budget.
			(b)Penalty for
			 violationIf at any time
			 after the date of the enactment of this Act the United Nations adopts a
			 regularly assessed budget for a biennial period without first obtaining
			 unanimous consent concerning such budget by all Member States in accordance
			 with subsection (a), thereby adopting such budget over an objection by the
			 United States or any other Member State, the United States shall appropriate,
			 but withhold from expenditure, 25 percent of the contributions of the United
			 States to such budget. The penalty described in this subsection shall not apply
			 if such budget is adopted in accordance with a system of weighted voting
			 described in section 2.
			(c)Use of
			 funds
				(1)In
			 generalContributions appropriated but withheld from expenditure
			 under subsection (b) are authorized to remain available until the earlier
			 of—
					(A)such time as the
			 Secretary of State submits to the Committee on International Relations of the
			 House of Representatives and the Committee on Foreign Relations of the Senate a
			 certification that the United Nations is in compliance with the requirements of
			 this Act, or
					(B)the date that is
			 five years after the date on which such funds are withheld.
					(2)Release of
			 fundsIf the Secretary
			 submits to the committees specified in paragraph (1)(A) the certification
			 referred to in such paragraph before the date referred to in paragraph (1)(B),
			 the United States shall transfer to the United Nations contributions
			 appropriated but withheld from expenditure under subsection (b).
				(3)Reversion to
			 United StatesIf the
			 Secretary does not submit to the committees specified in paragraph (1)(A) the
			 certification referred to in such paragraph before the date referred to in
			 paragraph (1)(B), contributions appropriated but withheld from expenditure
			 under subsection (b) shall revert to the United States.
				
